Citation Nr: 1507180	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2014, and a copy of the transcript is of record.  The Veteran requested an extension of 60 days at his hearing to submit additional evidence, and he was granted an extension to November 24, 2014.  A written request for an additional extension of 60 days, which would be to January 24, 2015, was received by VA in October 2014.  As the Board's decision is dated after January 24, 2015, the Veteran's request for an extension of time to submit additional evidence through January 24, 2015 is essentially rendered moot.  No additional evidence was received from the Veteran since the hearing.

Although the August 2012 Statement of the Case includes the regulations on finality, it discusses the issue of entitlement to service connection for a left knee disability as if it is being decided on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for a left knee disability, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board also notes that the March 2006 and January 2008 unappealed rating decisions denying service connection for a left knee disability address only the issue of service connection for left knee disability on a direct basis.  However, the June 2009 rating decision discusses entitlement to service connection for a left knee disability as secondary to service-connected right knee disabilities.  Consequently, the issue of entitlement to service connection for a left knee disability on a secondary basis is addressed separately.

The issue of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder and depression, including as secondary to service-connected right knee disabilities, was raised during the Veteran's September 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The original claim of service connection for left knee disability was denied by rating decision in March 2006.  The Veteran was notified of the denial later in March 2006 and did not timely appeal, and no new and material evidence was received by VA during the appeal period.  The Veteran's claim was subsequently denied by an unappealed rating decision in January 2008.

2.  The evidence received subsequent to the January 2008 rating decision does not relate to the unsubstantiated fact indicating that the Veteran has a left knee disability due to service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a left knee disability.    

3.  The Veteran's left knee disability is not causally related to his service-connected right knee disabilities.



CONCLUSIONS OF LAW

1.  The unappealed January 2008 rating decision that denied entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen a claim for entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

3.  The Veteran does not have a left knee disability that is proximately due to or the result of his service-connected right knee disabilities.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2014); 38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in March 2009, prior to adjudication, informing him of the requirements needed to reopen a claim based on new and material evidence.  The Veteran was informed of the requirements to warrant service connection on a secondary basis in an October 2010 VA letter.  Although the October 2010 notice to the Veteran was not sent in this case until after the June 2009 rating decision, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  In this regard, the Board notes that the matter was readjudicated following completion of VCAA notice in the August 2012 Statement of the Case.

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a Veteran of the evidence and information that is necessary to reopen the claim and VA must notify a Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  The VCAA notification letter provided to the Veteran in March 2009 complies with the holding in Kent.  In essence, this letter informed the Veteran that his claim for service connection for left knee disability was previously denied because the evidence did not show a chronic condition in service.    

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened, the Board notes that a relevant VA evaluation was obtained in July 2012.
This examination report also includes a nexus opinion on the issue of secondary service connection.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2012 VA examination is adequate, as it is based on a review of the record and includes a nexus opinion with a well-reasoned rationale.  Accordingly, there is adequate medical evidence of record to make a determination on the issue of entitlement to service connection for left knee disability on a secondary basis.  VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that VA complied with all general due process considerations.  See 38 C.F.R. § 3.103 (2014).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the AVLJ asked questions to ascertain the extent of any in-service event or injury and whether any current disability is related to service or to service-connected disability.  No pertinent evidence that might have been overlooked and that might substantiate any of the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he has actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Law and Analysis

New and Material Evidence Claim 

The Veteran seeks to reopen a claim of service connection for a left knee disability on a direct basis.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a left knee disability that is causally related to service.  

A March 2006 rating decision denied entitlement to service connection for a left knee disability because the disability was not incurred in or aggravated by service.  The Veteran was notified of the denial later in March 2006 and he did not timely appeal.  The Veteran attempted to reopen the claim in October 2007, which was denied by rating decision in January 2008.  The Veteran was notified of the denial later in January 2008, and he did not timely appeal.  He attempted to reopen his claim in June 2008, which was denied by rating decision in June 2009.  The Veteran was notified of the denial later in June 2009, and the Veteran timely appealed.

The evidence on file at the time of the January 2008 rating decision consisted of the Veteran's service treatment records and private and VA treatment records dated through December 2007.   

The Veteran's service treatment records reveal that he was involved in an automobile accident on April 18, 1978.  The only physical change reported at that time was a small laceration to the left ear.  He was allowed to miss duty for 24 hours.  It was reported on April 27, 1978, that the Veteran had twisted his left knee playing softball; the impression was tendon sprain.  There were no subsequent complaints or clinical findings related to the left knee in service, including on his separation medical history and examination reports in November 1979.    

On VA examination in May 1980, the Veteran complained of right knee disability, but did not mention his left knee.  Internal derangement of the right knee was diagnosed.

According to a May 1984 Surgeon's Report, the Veteran injured his left knee at work in April 1984 when he fell in a ditch and twisted the knee.  He "heard a pop and experienced severe pain in his left knee."  Commonwealth Hospital reports for April 1984 reveal that the Veteran had a left knee arthrogram related to an alleged on-the-job injury.  He underwent a left medial meniscectomy.

On evaluation by R. Mehra, M.D., in June 2003, it was reported that the Veteran had been diagnosed since 1977 with bone spurs and arthritis in the left knee.  He complained of continued left knee pain.  X-rays of the left knee showed minimal degenerative changes.  Dr. Mehra diagnosed chronic left knee strain with degenerative changes.  

VA treatment records dated from February 2003 through July 2005 reveal diagnoses in June 2003 of chondromalacia patella and status-post medial meniscectomy of the left knee.  Assessments during this period included mild osteoarthritis of the left knee.

According to a September 2004 affidavit from the Veteran's ex-wife, the Veteran incurred his left knee injury in April-May 1984 while playing softball; he went to work the next day and pretended to fall into a hole, claiming his left knee injury was work related.

The evidence received since January 2008 consists of Social Security Administration (SSA) records, VA treatment and examination reports dated through October 2013, a transcript of the Veteran's September 2014 video conference hearing, and written statements by and on behalf of the Veteran.  

The Veteran was granted SSA disability benefits effective January 1, 2004, as a result of Crohn's disease, degenerative arthritis of multiple joints, including the left knee, and bone spurs.

The impressions on VA evaluation in February 2010 were severe instability of both knees and degenerative joint disease of the right knee.  It was noted that 
X-rays of the left knee in September 2009 showed moderate degenerative arthritis with spur formation and narrowing of the medial joint compartment and patellofemoral joint space.

A subsequent VA examination of the left knee was obtained in July 2012.  It was noted that the Veteran had had a left medial meniscectomy in 1984 with residuals of pain, loss of motion, and weakness.  After review of the claims files and examination of the Veteran, the examiner diagnosed degenerative joint disease of the left knee and concluded that the Veteran's left knee disability was less likely than not incurred in or caused by service injury because the evidence indicated that the incident in service was a one-time injury without residuals, and because there were no left knee complaints or abnormalities on VA evaluation in May 1980.  

The Veteran testified at his September 2014 video conference hearing that he injured his left knee playing softball in service and that he has had problems with the left knee ever since.

The Board has reviewed the evidence received into the record since the January2008 rating decision and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for a left knee disability on a direct basis.  Although the evidence added to the claims file since January 2008 is "new" because it was not previously of record, it does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  In other words, the additional evidence received since the January 2008 rating decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran currently has a left knee disability causally related to service injury.  Consequently, it does not raise a reasonable possibility of substantiating the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) (Observing that evidence of the claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  In fact, the new medical evidence includes a VA opinion against the claim, which is based on examination of the Veteran and review of the prior medical evidence and includes a rationale to support the opinion.  The Veteran's hearing testimony is essentially cumulative of contentions and evidence previously on file.  There is simply no new evidence received after January 2008 in favor of the claim.  Accordingly, the Board finds that the claim for service connection for a left knee disability is not reopened.

Service Connection Claim 

The Veteran has also contended that his current left knee disability is due to his service-connected right knee disabilities.

Service connection was granted by rating decision in November 1980 for internal derangement of the right knee, which was assigned a noncompensable evaluation effective November 30, 1979.  A January 2008 rating decision granted a 10 percent rating for internal derangement of the right knee with degenerative joint disease, effective October 1, 2007.  A June 2009 rating decision granted service connection for internal derangement of the right knee with degenerative joint disease and painful limited extension, which was assigned a 20 percent rating effective June 2, 2008; a 10 percent rating was continued for internal derangement of the right knee with degenerative joint disease and painful limited flexion.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that he twisted his left knee in April 1978 playing softball; the impression was tendon sprain.  There were no subsequent complaints or clinical findings related to the left knee in service, including on his separation medical history and examination reports in November 1979.    

According to a May 1984 Surgeon's Report, the Veteran injured his left knee at work in April 1984 when he fell in a ditch and twisted the knee; he "heard a pop and experienced severe pain in his left knee."  Commonwealth Hospital reports for April 1984 reveal that the Veteran had a left knee arthrogram related to an alleged on-the-job injury.  He underwent a left medial meniscectomy.

According to a September 2004 affidavit from the Veteran's ex-wife, the Veteran incurred his left knee injury in April-May 1984 while playing softball.

Severe instability of both knees was noted on VA evaluation in February 2010; this evaluation does not contain an opinion as to whether the Veteran has a left knee disability secondary to his service-connected right knee.   

After review of the claims files and examination of the Veteran in July 2012, the VA examiner diagnosed degenerative joint disease and concluded that the Veteran's left knee disability was less likely than not causally related to his service-connected right knee disabilities.  The examiner explained that meniscus injury and surgery progresses to osteoarthritis of the knee in the majority of cases, and review of the relevant medical literature does not support the theory that injury to one joint causes dysfunction in another joint or aggravation of an injury to another joint.  For these reasons, the examiner found basis to causally connect the current left knee disability and the service-connected right knee disability.

The Veteran testified at his September 2014 video conference hearing that his current left knee disability is secondary to his service-connected right knee disabilities.  Although the Veteran is competent to report his left knee symptoms, such as pain and loss of motion, he is not competent to report that he has osteoarthritis due to service-connected right knee disabilities.  Laypersons are not competent to provide evidence in certain medical situations, such as a case involving the cause of arthritis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The evidence of record does not establish that the Veteran's current left knee arthritis is causally related to his service-connected right knee disabilities.  The initial post-service evidence of a left knee disability was in April 1984, several years after his separation from service, when the Veteran injured his left knee and underwent a medial meniscectomy.  The only nexus opinion of record is the July 2012 VA opinion against the claim.  This opinion is based on examination of the Veteran and review of the record and includes a well-reasoned rationale.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's secondary service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Consequently, service connection for a left knee disability as secondary to service-connected right knee disabilities is denied.


ORDER

As new and material evidence has not been received, service connection for a left knee disability on a direct basis is not reopened; the appeal is denied.

Service connection for a left knee disability secondary to service-connected right knee disabilities is denied.



____________________________________________
AMANDA ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


